DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection component being press-fitted into the receptacle-tube component, as claimed in claims 22 and 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Regarding claims 16 and 17, it is stated that the receptacle-tube component in the receptacle connection region has a receptacle external diameter which is smaller than the receptacle internal diameter. This is unclear because the receptacle external diameter appears to be larger than the receptacle internal diameter according to Figure 3. It is interpreted that in the receptacle connection region, the receptacle external diameter is smaller than the connection component internal diameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (WO 2016/121772 wherein USP Pat 10,415,645 is being used as the translation)
Regarding claim 12, Katayama discloses a motor vehicle drive shaft (Column 1, lines 5-7; Fig. 1), comprising:
a receptacle-tube component (18) with a receptacle internal diameter (18c);
a push-fit component (12, 14) with a push-fit external diameter (external diameter of 14, Fig. 3);
a connection component (20), wherein
the push-fit external diameter (external diameter of 14) is smaller than or equal to the receptacle internal diameter (18c; in the final assembled state, the product in Fig. 7 leaves the external diameter of 14 being equal to or smaller than the internal diameter of shaft 18),
the receptacle-tube component (18) and the push-fit component (12, 14) are rotatable about a common drive shaft rotation axis and extend along the common drive shaft rotation axis in a longitudinal direction (Fig. 3-4),
the connection component (20), by way of a receptacle connection, is connected in a torque-conducting manner (Column 3, lines 59-65; Fig. 4) to the receptacle-tube component (18),
the connection component (20), by way of a push-fit connection (Column 6, lines 3-11), is connected to the push- fit component (12, 14); and
at least one of the push-fit (12, 14) and receptacle connection is configured as a combined friction-fitting/form-fitting shaft-to-hub connection (Column 6, lines 3-11), and
the receptacle-tube component (18) and the push-fit component (12, 14) are connected to one another for transmitting torque (Abstract, Fig. 3-4).
Regarding claim 13, Katayama discloses the friction-fitting/form-fitting shaft-to-hub connection is configured as a knurled (14 comprises knurling) press-fit connection (Column 6, lines 3-11).
Regarding claim 14, Katayama discloses the connection component (20) has a knurling (Column 7, lines 5-10) and, in a region of the knurling, has a connection receptacle hardness (the connection component is made of metal and therefore has a hardness) on a surface of the connection component;
the receptacle-tube component (18) has a receptacle connection region which is adapted for configuring the friction-fitting/form-fitting shaft-to-hub connection to the connection component (20; Column 7, lines 50-58);
the receptacle-tube component (18) in the receptacle connection region has a receptacle hardness on a surface of the receptacle-tube component (the receptacle-tube component made is made of FRP and therefore has a hardness; Column 5, lines 22-28); and
the connection hardness is greater than the receptacle hardness (Column 7, lines 50-52).
Regarding claim 17, Katayama discloses the receptacle-tube component (18) in the receptacle connection region has a receptacle external diameter (18e) which is smaller than the connection component internal diameter (32, Fig. 4).
Regarding claim 18, Katayama discloses the push-fit component (12, 14) has a knurling (14, serrations),
the push-fit component (12, 14) in a region of the knurling (14) has a push-fit hardness on a surface of the push-fit component (the push-fit component is made of metal which therefore has a hardness);
the connection component (20) has a connection region which is adapted for configuring the friction-fitting/form-fitting shaft-to-hub connection to the push-fit component (40, Fig. 4);
the connection component (20) in the connection region has a connection push-fit hardness on a surface of the connection component (Fig. 4); and
the push-fit hardness is greater than the connection hardness (Column 7, lines 3-16).
Regarding claim 19, Katayama discloses the receptacle connection or the push-fit connection is configured as a materially integral connection (Column 7, lines 3-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (U.S. Patent No. 10,415,645) in view of Nakamura (U.S. Patent No. 8,876,614).
Regarding claim 15, Katayama discloses a support ring (15), wherein the support ring in the longitudinal direction at least in portions covers the friction- fitting/form-fitting shaft-to-hub connection (press-fit connection between 14 and 20, Fig. 4). Katayama does not expressly disclose the support ring being arranged radially outside on the receptacle-tube component.
Nakamura teaches the support ring (47) being arranged radially outside on the receptacle-tube component (10, Fig. 6A-6B; Column 5 line 61-Column 6 line 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support shaft of Katayama with the support ring of Nakamura in order to increase strength to the connection between the connection component and the receptacle-tube component.
Regarding claim 16, Katayama discloses the receptacle-tube component (18) in the receptacle connection region has a receptacle external diameter (18e) which is smaller than the connection component internal diameter (32, Fig. 4).
Claims 12-13, 19, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 204061606 U) in view of Boeke (EP 1760346 A2).
Regarding claim 12, Deng discloses a motor vehicle drive shaft (Abstract, Fig. 1) comprising:
a receptacle-tube component (11);
a push-fit component (21) with a push-fit external diameter (external diameter of 21, Fig. 1);
a connection component (30), wherein
the receptacle-tube component (11) and the push-fit component (21) are rotatable about a common drive shaft rotation axis and extend along the common drive shaft rotation axis in a longitudinal direction (Fig. 1),
the connection component (30), by way of a receptacle connection, is connected in a torque-conducting manner (Paragraph 0022) to the receptacle-tube component (11),
the connection component (30), by way of a push-fit connection (Paragraph 0023 and 0024), is connected to the push- fit component (21); and
at least one of the push-fit (21) and receptacle connection is configured as a combined friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0023; the outer stop groove, 111, or the inner stop groove, 32, can be deformed during assembly), and
the receptacle-tube component (11) and the push-fit component (21) are connected to one another for transmitting torque (Paragraph 0022). Deng does not expressly disclose a receptacle internal diameter and the push-fit external diameter is smaller than or equal to the receptacle internal diameter.
Boeke teaches a receptacle internal diameter (13) and the push-fit (5) external diameter (A5) is smaller than or equal to the receptacle (3) internal diameter (13, Paragraph 0020 and 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shafts of Deng with the hollow diameters of Boeke in order to decrease the weight of the shafts while transmitting high torques.
Regarding claim 13, Deng discloses the friction-fitting/form-fitting shaft-to-hub connection is configured as a knurled (31, 40) press-fit connection (Paragraph 0023; the outer stop groove, 111, or the inner stop groove, 32, can be deformed during assembly).
Regarding claim 19, Deng discloses the receptacle (11) connection or the push-fit (21) connection is configured as a materially integral connection (Paragraph 0014; first and second transmission shafts both comprise a device for generating radial deformation of the stop grooves).
Regarding claim 20, Deng discloses a method (Paragraph 0003) for producing a motor vehicle drive shaft (Fig. 1), comprising the following steps:
Providing a push-fit component (21), a receptacle-tube component (11), and a connection component (30),
Providing at least one of said components with a knurling (Fig. 2-4);
press-fitting the component provided with the knurling into one of the other two components so as to configure a friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0023; the outer stop groove, 111, or the inner stop groove, 32, can be deformed during assembly);
connecting the remaining component to the two components connected by way of the friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0014; first and second transmission shafts both comprise a device for generating radial deformation of the stop grooves), wherein
the receptacle-tube component (11) and the push-fit component (21) are rotatable about a common drive shaft rotation axis (Fig. 1) and extend along the common drive shaft rotation axis in a longitudinal direction (Fig. 1), and
the receptacle-tube component and the push-fit component are connected to one another for transmitting torque (Paragraph 0022). Deng does not expressly disclose the external diameter of the push-fit component is smaller than or equal to an internal diameter of the receptacle component.
Boeke teaches the external diameter (A5, Fig. 1) of the push-fit component (5) is smaller than or equal to an internal diameter (13) of the receptacle component (3, Paragraph 0020 and 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shafts of Deng with the hollow diameters of Boeke in order to decrease the weight of the shafts while transmitting high torques.
Regarding claim 21, Deng discloses the knurling (40) is applied to the push-fit component (21, Paragraph 0024), and
the push-fit component (21) is press-fitted into the connection component so as to configure the friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0014; first and second transmission shafts both comprise a device for generating radial deformation of the stop grooves), and 
the receptacle-tube component (11) is connected in a materially integral manner to the connection component (Paragraph 0023; the outer stop groove, 111, or the inner stop groove, 32, can be deformed during assembly).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deng (CN 204061606 U) and Boeke (EP 1760346 A2) in view of Feldermann (U.S. Patent No. 4,421,497).
Regarding claim 22, the combination of Deng and Boeke discloses the knurling is applied to the connection component (31, Fig. 2 of Deng), and 
the push-fit component (21) is connected in a materially integral manner to the connection component (Paragraph 0014; first and second transmission shafts both comprise a device for generating radial deformation of the stop grooves). The combination of Deng and Boeke does not expressly disclose the connection component is press-fitted into receptacle-tube component so as to configure the friction-fitting/form-fitting shaft-to-hub connection.
Feldermann teaches the connection component (4, 5) is press-fitted into receptacle-tube component (6, Fig. 1-2) so as to configure the friction-fitting/form-fitting shaft-to-hub connection (Column 3, lines 36-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection of Deng and Boeke with the connection of Feldermann as a simple substitution of one well known connection for another in order to yield the predictable result of a drive shaft formed of two shafts connected by an intermediate member.
Regarding claim 23, the combination of Deng and Boeke discloses a support ring (50) applied to the receptacle-tube component (11) prior to the press-fit (Paragraph 0024, Deng). The combination of Deng and Boeke does not disclose the connection component being press-fitted into the receptacle-tube component.
Feldermann teaches the connection component (4, 5) is press-fitted into receptacle-tube component (6, Fig. 1-2).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678